FILED
                            NOT FOR PUBLICATION                             JUL 15 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JAMES BUSTAMANTE,                                No. 09-17879

               Petitioner - Appellant,           D.C. No. 2:08-cv-02105-JAM

  v.
                                                 MEMORANDUM *
D. ADAMS, Warden,

               Respondent - Appellee.



                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       California state prisoner James Bustamante appeals from the district court’s

judgment dismissing his 28 U.S.C. § 2254 habeas petition as untimely. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.

       Bustamante contends that his federal habeas petition is not barred because

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the one-year statute of limitations provided for by the Antiterrorism and Effective

Death Penalty Act (“AEDPA”) was not triggered until he discovered the factual

predicate for his ineffective assistance of counsel claim, which occurred when he

was denied parole at the age of 31 after serving more than 13 years of his sentence.

This contention lacks merit. See 28 U.S.C. § 2244(d)(1)(D); see also Hasan v.

Galaza, 254 F.3d 1150, 1154 n.3 (9th Cir. 2001) (stating that the statute of

limitations begins to run when the prisoner knows, or through diligence could

discover, the important facts, not when the prisoner recognizes their legal

significance).

      Bustamante’s motion for judicial notice is granted. See Smith v. Duncan,

297 F.3d 809, 815 (9th Cir. 2002) (judicial notice taken of relevant state court

documents with a direct relationship to appeal).

      AFFIRMED.




                                          2                                    09-17879